DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,977,008. Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations of claims 1-20 of the instant application are present in the claim set of US9977008.
Specifically, independent claim 1 of the instant claim set contains the following limitations: 
A method for investigating the uniformity of concrete, comprising: 
-placing one or more access bores at least partially within concrete positioned in a volume and/or proximate the concrete positioned in the volume; 
-positioning a string within the one or more access bores, wherein the string comprises one or more temperature measuring sensors; and 
-collecting temperature data from the one or more temperature measuring sensors. (Emphasis added for clarity).
These limitations are also found in at least patented claim 1 of US9977008 which follows: 
A method for investigating the uniformity of concrete, comprising: 
-placing one or more access bores at least partially within concrete positioned in a volume and/or proximate the concrete positioned in the volume, wherein the one or more access bores comprise one or more access tubes, and wherein at least one access tube of the one or more access tubes is placed such that a corresponding at least one longitudinal axis of the at least one access tube of the one or more access tubes is across a base of the concrete positioned in the volume; 
-positioning a string within the one or more access tubes, wherein the string comprises at least two temperature measuring sensors; 
-collecting temperature data from the at least two temperature measuring sensors; and retrieving the string from the one or more access tubes. (Emphasis added for clarity).
Therefore, infringement on the already patent claims would automatically indicate infringement on the instant claims since at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is anticipated by those claim(s).
Additionally, the dependent claims 2-20 do not contain any additional limitations which distinguish the instant claim set from the patented reference claim set.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-14 and, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 6783273, hereinafter Mullins) in view of Piscsalko et al. (US 20110200068, hereinafter Piscsalko).

Regarding claim 1, Mullins teaches a method for investigating the uniformity of concrete (at least abstract), comprising: 
placing one or more access bores (at least tubes 22, 24, 26, 28, 30, 32, and 34; see figs. 1 and 2; see col. 2, ¶ at 42) at least partially within concrete (abstract) positioned in a volume and/or proximate the concrete positioned in the volume (see figs. 1 and 2; col. 2, ¶ at 42); 
positioning a [temperature sensitive device] within the one or more access bores, wherein the [temperature sensitive device] comprises one (col. 4, ¶ at 14; col. 2, ¶ at 54) or more temperature measuring sensors (col. 4, ¶ at 29; see also abstract); and 
collecting temperature data from the one or more temperature measuring sensors (col. 4, final ¶ onto col. 5 teaches that the variously located temperature sensors are used to gathering temperature data; see also col. 5, final ¶).
Mullins does not directly and specifically teach that the temperature sensitive device(s) are positioned with a string (teaching only sensor(s) adjusted/moved up and down the logging tube without reciting the particulars of the mechanism; see col. 2, ¶ at 54).
However, Piscsalko directly and specifically teaches a removable ([0071]) string (at least 20/21x/22) of a plurality of temperature sensors (20 has sensors 70 / 21C has sensors 70D - [0042] / [0060]; see figs. 5 and 7 respectively; see also [0037]; [0040]; [0011]; [0071]; and abstract) usable for concrete curing monitoring (see at least [0012] and [0038]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes in concrete with adjustable temperature sensor measurements taken therein of Mullins with the strings of temperature sensors for monitoring curing concrete of Piscsalko. This is because using strings of multiple sensors allows for simple and concurrent measurements to be taken in the concrete bores/tubes. This is important in order to simplify the measurement process and quickly and easily discover issues and verify integrity within the concrete structure (see [0013] of Piscsalko and abstract of Mullins).

Regarding claim 2, Mullins teaches that the one or more access bores comprises one or more tubes (at least 22; see also 24, 26, 28, 30, 32, and 34; col. 2, ¶ at 42).

Regarding claim 3, Mullins teaches a reinforcement cage or framework placed within the concrete (14 is a rebar cage; see fig. 2).
Mullins lacks direct teaching that the tubes are attached to the cage.
However, Piscsalko teaches attaching temperature sensing strings (see abstract teaching that the strings may be of temperature sensors) to a rebar cage ([0039]; using clips 130; see fig. 1) in concrete (see at least [0012]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes for holding temperature sensors internal to a concrete structure of Mullins with the concept of attachment of sensing structures to the rebar cage in a concrete structure of Piscsalko. This is because the rebar cage of a concrete structure is a simple and direct way to locate items internal to a concreate structure which will be poured. This is important in order to maintain an items location -such as here tubes for inserting and removing temperature sensors- within a concrete structure as or after it is poured (see [0040] of Piscsalko).

Regarding claim 4, Mullins teaches that at least one of the one or more access tubes is cast in place before concrete positioned in the volume (col. 4, ¶ at 12 teaches that the tubes may be cast into a foundation; see also col. 2, ¶ at 42).

Regarding claim 6, Mullins teaches that at least one of the one or more access tubes is placed such that a corresponding at least one longitudinal axis of the at least one of the one or more access tubes is across or proximate a base of the foundation element (see fig. 2 showing that the vertical access tubes have a vertical axis which is proximate to a base of a foundation element; col. 4, lines 12-13 teaches that the tubes may be cast into a foundation and are thus proximate to a base of the foundation).

Regarding claim 7, Mullins teaches processing the temperature data to produce a 3D representation of temperature variations in the concrete (col. 3, ¶’s at 3 and 9; see also col. 4, final ¶ cont. to col. 5 which teaches that the temperature sensor data may be used for "pinpointing” specific areas in the 3D structure of the concrete via thermal variations; see also figs. 2 and 3 together showing an example of a 3D representation regarding a concrete structure).

Regarding claim 8, Mullins teaches processing the temperature data to identify an existence of an anomaly (18x – "inclusions” col. 2, ¶ at 42; see figs. 2 and 3) in the uniformity of the concrete (col. 4, ¶ at 43; see also abstract and col. 2, ¶ at 42).

Regarding claim 9, Mullins lacks direct and specific teaching of processing the temperature data to determine a size of an anomaly in the uniformity of the concrete.
However, Mullins does disclose the pinpointing of inclusions (see col. 4, final ¶ cont. to col. 5 teaches that the temperature sensor data may be used for "pinpointing” specific areas in the 3D structure of the concrete via thermal variations; see also figs. 2 and 3 together showing examples of a 3D representation regarding a concrete structure with detected inclusions). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the pinpointing of inclusions in a concrete structure of Mullins with determining a size of those inclusions. This is because one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with any of a variety of specific design oriented information from such pinpointing including size as claimed here since determining structural integrity of the structure prior to full curing (see Mullins at col. 3, lines 16-17; see fig. 2) is the desired result. This is important in order to know about and possibly fix problems in the structure before it is fully cured.

Regarding claim 10, Mullins teaches processing the temperature data to determine a location of an anomaly in the uniformity of the concrete (col. 3, ¶ at 32; see also col. 4, final ¶ cont. to col. 5 which teaches that the temperature sensor data may be used for "pinpointing” an inclusion’s location; see also examples shown in figs. 2-4).

Regarding claim 11, Mullins teaches processing the temperature data to determine a type of an anomaly in the uniformity of the concrete (col. 4, ¶’s at 43 and 50 teaches determination between different types of inclusion based on temperature readings).

Regarding claim 12, Mullins lacks direct and specific teaching of processing the temperature data to determine a shape of an anomaly in the uniformity of the concrete.
However, Mullins does disclose the pinpointing of inclusions (see col. 4, line 54 to col. 5, line 11 teaching that the temperature sensor data may be used for "pinpointing” specific areas in the 3D structure of the concrete via thermal variations; see also figs. 2 and 3 together showing examples of a 3D representation regarding a concrete structure with detected inclusions). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the pinpointing of inclusions in a concrete structure of Mullins with determining a shape of those inclusions. This is because one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with any of a variety of specific design-oriented information from such pinpointing including a shape as claimed here since determining structural integrity of the structure prior to full curing (see Mullins at col. 3, lines 16-17; see fig. 2) is the desired result. This is important in order to know about and possibly fix problems in the structure before it is fully cured.

Regarding claim 13, Mullins lacks direct and specific teaching of retrieving the string of temperature measuring sensors from the one or more access tubes (but see col. 2, ¶’s at 42 and 53 teaching introducing and moving the sensor(s)).
However, Piscsalko teaches removing and reusing the strings of temperature sensors which may be in pipes ([0071]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes for holding temperature sensors internal to a concrete structure of Mullins with the concept of removing a string of temperature sensors from pipes in a concrete structure of Piscsalko. This is because removing the sensors allows for reuse (Piscsalko at [0071]). This is important in order to maintain keep costs down when pouring multiple concrete structures in a project.

Regarding claim 14, Mullins teaches the concrete forms a foundation element (col. 4, ¶ at 12 teaches that the concrete structure may be a foundation).

Regarding claim 18, Mullins lacks direct and specific statement that that the concrete in the volume is a cast in pile, further comprising: monitoring a level of concrete in the volume during construction of the cast in pile.
However, Piscsalko teaches casting a pile (see [0002] and [0009-10]) and monitoring the filling of the pile cavity (314; [0068-69]; fig. 7; see [0066]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes in concrete with temperature sensor measurements taken therein of Mullins with the pile monitoring during filling of Piscsalko. This is because knowing how full the pile cavity allows that “This information can be communicated to the operators of the filling operations wherein this filling line can be accurately monitored and can be the basis of the rate of withdrawal of fill tube” (Piscsalko at [0067]). This is important in order to more easily fill the cavity in a proper manner.

Regarding claim 19, Mullins teaches that the concrete has a circular cross-section through the longitudinal axis and a diameter less than 2 meters (col. 5, ¶ at 53 teaches a diameter may be 24 inches which is smaller than 2 meters; see also fig. 3 showing a circular cross section is known).

Regarding claim 20, Mullins teaches that the concrete has a diameter less than 1 meter (col. 5, ¶ at 53 teaches a diameter may be 24 inches which is smaller than 1 meter).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins as modified by Piscsalko as applied to claim 1 above and further in view of Tsuruta (US 4715726).

Regarding claim 5, Mullins lacks teaching that at least one of the one or more access tubes is plunged in the concrete before the concrete cures.
However, Tsuruta teaches a tube (28a; see col. 3, ¶ at 29) which has within it a temperature sensor (28; see fig. 2) having a plurality of measuring elements (28c; col. 3, ¶ at 29; see fig. 2) which is inserted into concrete prior to cure (col. 2, ¶ at 7; see also abstract teaching “a temperature sensor having a plurality of measuring elements and inserted into the concrete”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes for holding temperature sensors internal to a concrete structure of Mullins with the specific knowledge of using the after pour but before full curing insertion of a tube having a rod with a plurality of temperature sensors in it of Tsuruta. This is because inserting the tube after pouring but before curing of the concrete allows for determining the temperature of the concrete based on the measurements (see col. 2, ¶ at 7 of Tsuruta). This is important in order to understand the strength of the concrete (see col. 2, ¶ at 7 of Tsuruta).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as modified by Piscsalko as applied to claim 1 above and further in view of Osterberg (US 5576494).  

Regarding claim 15, Mullins lacks direct and specific teaching that the string is positioned within the one or more access bores during at least a portion of the time the concrete is curing.
However, Piscsalko directly and specifically teaches a position able string of a plurality of temperature sensors (at least 20; [0037]; [0040]; [0011]; [0071]; see also abstract) usable for concrete curing monitoring (see [0012] and [0038]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes in concrete with adjustable temperature sensor measurements taken therein of Mullins with the strings of temperature sensors for monitoring curing concrete of Piscsalko. This is because using strings of multiple sensors allows for simple and concurrent measurements to be taken in the concrete bores/tubes. This is important in order to simplify the measurement process and quickly and easily discover issues and verify integrity within the concrete structure as it cures (see [0013] of Piscsalko).
Mullins as modified by Piscsalko fail to teach that the one or more access bores comprise one or more telltale casings in the concrete.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes in concrete with adjustable temperature sensor measurements taken therein of Mullins with the strings of temperature sensors for monitoring curing concrete of Piscsalko. This is because using strings of multiple sensors allows for simple and concurrent measurements to be taken in the concrete bores/tubes. This is important in order to simplify the measurement process and quickly and easily discover issues and verify integrity within the concrete structure (see [0013] of Piscsalko).
However, Osterberg teaches of telltale rods (at least 46; see abstract) which are in pipes (col. 1, ¶’s at 12 and 58; see also col. 3, ¶ at 65 and on to col. 4) extending through the concrete (see at least fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the tubes in concrete with strings of temperature sensors therein of Mullins as modified by Piscsalko with the additional use of the pipes for telltales of Osterberg. This is because using piping which passes through a poured concrete structure for multiple purposes (thermal monitoring, casing a telltale) allows for fewer pipes/tubes to be needed which reduces the complexity of the setup required for pouring a piling, pier, or other concrete structure or foundation element. This is important in order to reduce the time and effort required to complete work while allowing for both thermal monitoring and telltale load testing.

Regarding claim 16, Mullins lacks teaching of removing the string from the one or more access tubes, wherein after the string is removed from the one or more access tubes, the telltale casing is used for load testing.
However, Piscsalko teaches removing and reusing the strings of temperature sensors which may be in pipes/tubes ([0071]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes for holding temperature sensors internal to a concrete structure of Mullins with the concept of removing a string of temperature sensors from pipes in a concrete structure of Piscsalko. This is because removing the sensors allows for reuse (Piscsalko at [0071]). This is important in order to maintain keep costs down when pouring multiple concrete structures in a project.
Mullins as modified by Piscsalko fails to teach that the telltale casing is used for load testing.
However, Osterberg teaches telltale rods (at least 46; see also 42) which are in pipes or sleeves (col. 1, ¶ at 12; see also col. 3, ¶ at 65 and on to col. 4) used in the process of load testing (see at least abstract; see col. 1, ¶ at 58 and col. 3, ¶ at 16).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the tubes in concrete with strings of temperature sensors therein of Mullins as modified by Piscsalko with the pipes for telltales of Osterberg. This is because using piping which passes through a poured concrete structure for multiple purposes (thermal monitoring, setting a telltale) allows for fewer pipes to be needed which reduces the complexity of the setup required for pouring a piling, pier, or other concrete structure or foundation element. This is important in order to reduce the time and effort required to complete work while maintaining both thermal monitoring and telltale load testing.

Regarding claim 17, Mullins as modified by Piscsalko and Osterberg fails to directly and specifically teach that at least one telltale casing of the one or more telltale casing has an inner diameter of 12 nm to 18 mm. 
However, Mullins does disclose that the tubes may be positioned within the concrete (col. 4, lines 12-13 teaches that the tubes may be cast into a foundation; see claim 4 above) and that the tube may be about 2 inches in diameter (col. 5, lines 55 teaches 2 inch tubes may be used; 2 inches is about 51mm).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the tubes in a concrete structure of Mullins as modified by Piscsalko and Osterberg with a smaller diameter pipe or tube for inserting the sensor strings. This is because such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)). In this specific instance using a size which is known to be useful for telltale housings/pipes/sleeves would present itself to one of ordinary skill in the art by the nature of the tubes being present in the concrete structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855